UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

Jaime L. Bunting ATTORNEY: THE LAW OFFICES OF CORY H. MORRIS

Plaintiff(s),
CIVIL ACTION NO.: 20-CV-02463
Vs.
DATE OF FILING: 06/03/2020

Canz Bar and Grill, et al.
Defendant(s).

AFFIDAVIT OF SERVICE

 

STATE OF New York: COUNTY OF NASSAU - ss:

|, Thomas Arleo, being duly sworn deposes and says deponent is not a party to this action and is over the age of eighteen years and
resides in the state of New York.

That on 6/10/2020 at 12:28 PM at 8 Surrey Lane, Massapequa Park, NY 11762,
Deponent served the Summons in a Civil Action and Verified Complaint upon Steer Vend Inc., defendant/respondent/recipient

herein.
Said service was effected in the following manner;

By delivering to and leaving a true copy to Gina Pastier personally. Deponent knew said corporation so served to be the corporation
described in said Summons in a Civil Action and Verified Complaint as said defendant/respondent/recipient. Deponent knew the
individual accepting service to be an/the Wife of James Pastier thereof.

Deponent describes the individual served to the best of deponent's ability at the time and circumstances of service as follows: Sex:
Female Skin: White Hair: Black Age (Approx): 48 Height(Approx): 5'5" Weight(Approx): 130-140 Ibs Glasses: No Other:

| certify that the foregoing statements made by me are true, correct and my free act and deed. | am aware that if any of the foregoing
statements made by me are willfully false, | am subject to punishment.

 

Sworn to before me this Thomas Arleo

LO 202

June

 

ALEXANDER JAME.

NOTARY PUBLIC, SEATE OF NEW YORK

REGISTRATION NO. 0 29931 a
QUALIFIED IN NASSAU CO

COMMISSION EXPIRES AUGUST 30, 2021

Ultimate Process Service, Inc. 585 Stewart Ave, Ste LL16, Garden City, NY 11530 516-333-3447 Lic#1376042
Case No: 1608828
